Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Status
Claims 1, 4-5, and 11-22 are currently pending; no amendments have been submitted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
The application has been amended as follows:

This application is in condition for allowance except for the presence of claims 6-10
directed to Species non-elected without traverse. Accordingly, claims 6-10 have been
cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 was filed after the mailing date of the Notice of Allowance on 10/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 4-5, and 11-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art discloses a gel polymer electrolyte but does not disclose the gel electrolyte having an aqueous based electrolyte having less than 10% by weight of an organic solvent.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/Primary Examiner, Art Unit 1727